Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-provision unit and control unit in claims 1, 4-12, 16-23. Based on the specification the provision unit and control unit are interpreted as a computer program or a computer program element (page 9, line 10-page 10, line 6)


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel H. Brean on 11/03/2021.

The application has been amended as follows: 


Replace claim 1 with:
1. (Currently Amended) A control device for a medical aerosol delivery device comprising:
	a provision unit, and
	a control unit, 
wherein the provision unit is configured to provide inhalation length data,
wherein the control unit is configured to select an aerosol delivery mode from at least a first aerosol delivery mode or a different, second aerosol delivery mode based on the provided inhalation length data, wherein the first aerosol delivery mode is a target inhalation mode and the second aerosol delivery mode is a tidal breathing mode, and wherein in the target inhalation mode the control unit is configured to guide a user to breathe for a first target inhalation time and in the tidal breathing mode the control unit is configured to adapt a tidal breathing mode target aerosol pulse length and a second target inhalation time to the user’s breathing pattern.

The preamble of claim 4 has been changed from “Control device according to claim” to --The control device according to claim--. 

Claim 4, lines 2-3, changed “the first and the second aerosol delivery mode” to --the first aerosol delivery mode and the second aerosol delivery mode--. 



Replace claim 7 with:
7. (Currently Amended) The control device according to claim 1, wherein the control unit is configured to calculate the first target inhalation time or the second target inhalation time for the user’s subsequent inhalation based on the provided inhalation length data and the selection of the first aerosol delivery mode or the second aerosol delivery mode. 

The preamble of claim 8 has been changed from “Control device according to claim” to --The control device according to claim--. 

Replace claim 9 with:
9. (Currently Amended) The control device according to claim 7, wherein, in case the first aerosol delivery mode is selected, the control unit is configured to calculate the first target inhalation time based on the target inhalation mode.

The preamble of claim 10 has been changed from “Control device according to claim” to --The control device according to claim--. 

Claim 10, lines 3-4, replaced “the target inhalation time based on this” with --the second target inhalation time based on the--. 


11. (Currently Amended) The control device according to claim 7, wherein the control unit is further configured to calculate a target inhalation mode target aerosol pulse length or the tidal breathing mode target aerosol pulse length for the user’s subsequent inhalation based on a breath hold value and one of the first target inhalation time or the second target inhalation time.

Replace claim 12 with:
12. (Currently Amended) A medical aerosol delivery system, comprising:
	an aerosol delivery device, and
a control device comprising:
		a provision unit, and
		a control unit, 
wherein the provision unit is configured to provide inhalation length data,
wherein the control unit is configured to select an aerosol delivery mode from at least a first aerosol delivery mode or a different, second aerosol delivery mode based on the provided inhalation length data, wherein the first aerosol delivery mode is a target inhalation mode and the second aerosol delivery mode is a tidal breathing mode, wherein in the target inhalation mode the control unit is configured to guide a user to breathe for a first target inhalation time and in the tidal breathing mode the control unit is configured to adapt a tidal breathing mode target aerosol pulse length and a second target inhalation time to the user’s breathing pattern, and
wherein the aerosol delivery device is configured to deliver aerosol to a user.

Claim 16, lines 2-3, changed “the first and the second aerosol delivery mode” to --the first aerosol delivery mode and the second aerosol delivery mode--. 

Replace claim 19 with:
19. (Currently Amended) The medical aerosol delivery system of claim 12, wherein the control unit is configured to calculate the first target inhalation time or the second target inhalation time for a user’s subsequent inhalation based on the provided inhalation length data and the selection of the first aerosol delivery mode or the second aerosol delivery mode. 

Replace claim 20 with:
20. (Currently Amended) The medical aerosol delivery system of claim 19, further comprising a vibration unit configured to indicate an end of the first target inhalation time or the second target inhalation time to the user by vibration.

Replace claim 21 with:
21. (Currently Amended) The medical aerosol delivery system of claim 19, wherein, in case the first aerosol delivery mode is selected, the control unit is configured to calculate the first target inhalation time based on the target inhalation mode.

Claim 22, lines 3-4, replaced “the target inhalation time based on this” with --the second target inhalation time based on the--. 


23. (Currently Amended) The medical aerosol delivery system of claim 19, wherein the control unit is further configured to calculate a target inhalation mode target aerosol pulse length or the tidal breathing mode target aerosol pulse length for the user’s subsequent inhalation based on a breath hold value and one of the first target inhalation time or the second target inhalation time.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of Denyer et al. (US 2009/0025714 A1) describes an adaptive nebulizer system that can operate in either a target inhalation mode or a tidal breathing mode [0005]-[0007]. Denyer does not disclose or contemplate selecting “wherein in the control unit is configured to select an aerosol delivery mode from at least a first aerosol delivery mode or a different, second aerosol delivery mode based on the provided inhalation length data” as required by the claim. While the prior art of Aylsworth (US 5,890,490) discloses switching between two modes based on detection of inhalation: a demand mode and a continuous delivery mode (col. 7, lines 49-67) (col. 8, lines 33-49), these modes are not analogous to a target inhalation mode and tidal breathing mode as defined in the claims and thus absent impermissible hindsight reasoning, there would be no reason to combine the switching of modes disclosed in Aylsworth with the device of Denyer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785